SECOND AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) is entered into and effective on December 10, 2008, and is by and
among CPI Corp., a Delaware corporation (“Company”) and Bank of America, N.A.
(as successor to LaSalle Bank National Association) (“Bank of America”), as
“Administrative Agent,” and Bank of America and the undersigned Required
Lenders, as “Lenders.”

 

Recitals:

 

A.

Company, Administrative Agent, Bank of America and the Lenders are party to that
certain Second Amended and Restated Credit Agreement dated as of June 8, 2007,
as amended by the First Amendment to Second Amended and Restated Credit
Agreement dated as of June 8, 2007 (as amended, the “Credit Agreement”).

 

B.

Administrative Agent, the undersigned Required Lenders and Company have agreed
to the provisions set forth herein on the terms and conditions contained herein.

 

Agreement

 

Therefore, in consideration of the mutual agreements herein and other sufficient
consideration, the receipt of which is hereby acknowledged, Company,
Administrative Agent and the undersigned Required Lenders hereby agree as
follows:

 

1.

Definitions.

Capitalized terms used and not otherwise defined herein have the meanings given
them in the Credit Agreement.

 

2.

Effectiveness of Agreement.

This Agreement shall become effective as of the date set forth in the
introductory paragraph to this Agreement, but only if on or before 5:00 p.m.
Central time on December 10, 2008: (A) this Agreement has been executed and
delivered by the Company, Administrative Agent and the undersigned Required
Lenders (as evidenced by receipt by the Administrative Agent of executed
signature pages to this Amendment from Lenders constituting the Required
Lenders); (B) all of the documents listed on Exhibit A to this Agreement have
been executed and delivered, each in form and substance reasonably satisfactory
to Administrative Agent and the undersigned Required Lenders; (C) the Company
has paid in same day funds all fees that may be owing to Administrative Agent
pursuant to any agent fee letter or other arrangement; (D) the Company has paid
to Administrative Agent’s counsel, all reasonable fees and expenses incurred by
such counsel prior to the date hereof and as may be reasonably estimated to be
incurred following the date hereof in connection with this Agreement, in each
case as invoiced to the Company in reasonable detail; and (E) the Company has
paid in same day funds the Second Amendment Fees (as defined below). If the
Required Lenders execute this Agreement, as a condition to the effectiveness of
this Agreement, the Company shall pay to Administrative Agent, on behalf of each
Lender who executes this Agreement and delivers its signature page to the
Administrative Agent on or before 5:00 p.m. Central time on December 10, 2008,
an amendment fee equal to ten (10) basis points multiplied by each such Lender’s
Commitment (with respect to any such Lender, the “Second  

 

--------------------------------------------------------------------------------



Amendment Fee,” and with respect to all such Lenders, collectively, the “Second
Amendment Fees”). The Company hereby irrevocably authorizes, requests and
directs Administrative Agent to debit its operating account at Administrative
Agent to pay the Second Amendment Fees if not otherwise paid directly by the
Company when due. Upon receipt of the Second Amendment Fees, the Administrative
Agent shall distribute such fees to each Lender who has earned a Second
Amendment Fee pursuant to this Section 2. Each Second Amendment Fee shall be
deemed to be fully-earned when due and payable, and shall be nonrefundable under
any circumstances once paid.

 

3.

Consent.

The Company has informed the Administrative Agent and the Lenders that it
intends to enter into a new Sears Agreement in substantially the form attached
hereto as Exhibit B to this Agreement (the “2009 Sears Agreement”), and that it
intends to enter into a new Sears Agreement in respect of Sears’ Puerto Rican
operations which such agreement shall be substantially identical in all material
respects as the 2009 Sears Agreement (the “Replacement Puerto Rican Sears
Agreement”). The execution, delivery and performance of the 2009 Sears Agreement
and the Replacement Puerto Rican Sears Agreement (i) may violate Sections 9.7,
11.2, 11.11, 11.13 and 14.13 of the Credit Agreement, (ii) grants in favor of
Sears the right, exercisable under certain circumstances (as specified in the
2009 Sears Agreement), to purchase certain Collateral identified as the
“Licensee Equipment” (as such term is defined in the 2009 Sears Agreement or the
Replacement Puerto Rican Sears Agreement, as the case may be), which right will
constitute a Lien in favor of Sears, (iii) requires the Administrative Agent
under such circumstances to release its Liens on any Licensee Equipment
purchased by Sears pursuant to said rights, and (iv) allows Sears to file one or
more UCC financing statements against the Company and its Subsidiaries in
regards to its right to purchase the Licensee Equipment. In connection with the
2009 Sears Agreement, the Company has requested that the Administrative Agent
send a letter to Sears, substantially in the form of Exhibit C to this
Agreement.

 

The Company covenants, represents and warrants that the 2009 Sears Agreement
attached hereto shall be identical to the document to be executed among the
parties thereto and shall not be modified in any respect (other than corrections
of typographical errors and the insertion of signatory names) prior to execution
from the version attached hereto. The Company covenants, represents and warrants
that the Replacement Puerto Rican Sears Agreement shall be substantially
identical in all material respects to the 2009 Sears Agreement attached hereto.
On the earlier to occur of (i) the date of any public filing by the Company of
the 2009 Sears Agreement or (ii) ten (10) Business Days following the execution
of the 2009 Sears Agreement, the Company shall deliver to the Administrative
Agent a fully-executed copy thereof with all attachments. On the earlier to
occur of (i) the date of any public filing by the Company of the Replacement
Puerto Rican Sears Agreement or (ii) ten (10) Business Days following the
execution of the Replacement Puerto Rican Sears Agreement, the Company shall
deliver to the Administrative Agent a fully-executed copy thereof with all
attachments. The Company acknowledges and agrees that a breach of the covenants,
representations and warranties in this Paragraph shall be an immediate Event of
Default.

 

The Company has requested that the Required Lenders (A) consent to the
execution, delivery and performance by the Company and Consumer Programs
Incorporated of the 2009 Sears Agreement and the Replacement Puerto Rican Sears
Agreement, (B) consent to the grant in favor of Sears the right, exercisable
under certain circumstances (as specified in the 2009 Sears Agreement or the
Replacement Puerto Rican Sears Agreement, as applicable), to purchase certain
Collateral identified as the Licensee Equipment and agree that such right shall
be a Permitted Lien, (C) consent to the right of Sears to require the
Administrative Agent under such circumstances to release its Liens, if any, on
any Licensee Equipment purchased by Sears pursuant to said rights, (D) authorize
the Administrative Agent to release its Liens, if any, on any Licensee Equipment
purchased by Sears pursuant to said rights, and (E) consent to allowing Sears to
file one or more UCC financing statements against the Company and its
Subsidiaries in regards to its right to purchase the Licensee Equipment. In
connection with the 2009 Sears Agreement,

 

2

 

--------------------------------------------------------------------------------



the Company has requested that the Administrative Agent send a letter to Sears,
substantially in the form of Exhibit C to this Agreement. The Company has
advised the Administrative Agent that it will be requested to send to Sears a
letter, substantially in the form of Exhibit C to this Agreement, in connection
with the Replacement Puerto Rican Sears Agreement.

 

Notwithstanding the terms of Sections 9.7, 11.2, 11.11, 11.13 and 14.13 of the
Credit Agreement, subject to the terms hereof, and in reliance on the covenants,
representations and warranties of the Company contained in this Agreement, the
undersigned Required Lenders hereby (I) consent to execution, delivery and
performance by the Company and Consumer Programs Incorporated of the 2009 Sears
Agreement, and consent to execution, delivery and performance by the Company,
Consumer Programs Incorporated and their Subsidiaries of the Replacement Puerto
Rican Sears Agreement, (II) consent to the grant in favor of Sears the right,
exercisable under certain circumstances (as specified in the 2009 Sears
Agreement or the Replacement Puerto Rican Sears Agreement, as applicable), to
purchase certain Collateral identified as the Licensee Equipment and agree that
such right shall be a Permitted Lien, (III) consent to the right of Sears to
require the Administrative Agent under such circumstances to release its Liens
on any Licensee Equipment purchased by Sears pursuant to said rights, (IV) if
Sears exercises said rights, authorizes and directs the Administrative Agent to
release its Liens on any such Licensee Equipment if Sears makes the payment for
the Licensee Equipment required under the 2009 Sears Agreement and the
Replacement Puerto Rican Sears Agreement, as applicable, directly to
Administrative Agent, (V) consent to allowing Sears to file one or more UCC
financing statements against the Company and its Subsidiaries in regards to its
right to purchase the Licensee Equipment, and (VI) authorize and direct the
Administrative Agent to, promptly following the effectiveness of this Agreement,
send a letter to Sears in substantially the form of Exhibit C to this Agreement,
and in connection with the execution of the Replacement Puerto Rican Sears
Agreement to send a letter to Sears in substantially the form of Exhibit C to
this Agreement.

 

The Required Lenders acknowledge and agree that Sears is relying on the consents
contained in this Section 3 and that the consents contained in this Section 3 in
regards to Sears cannot be withdrawn, revoked or modified.

 

The consents contained in this Section 3 are specific in intent and are valid
only for the specific purposes for which given. Nothing contained herein
obligates Administrative Agent or any Lender to agree to any additional consents
to, or waivers of, or amendments to, any provisions of any of the Loan
Documents.

 

4.

Amendments to Credit Agreement.

 

4.1.

Dormant Entities.

The definition of “Dormant Entities” in Section 1.1 of the Credit Agreement is
deleted and replaced with the following:

 

“Dormant Entities means each of the following: (a) Centrics Technology, Inc., a
Delaware corporation; (b) Consumer Programs Partner, Inc., a Delaware
corporation; (c) CPI Portrait Studios de Mexico, S. de R.L. de C.V., a Mexico
corporation; (d) CPI Prints Plus, Inc., a Delaware corporation; (e) CPI Research
and Development, Inc., a Delaware corporation; (f) CPI Technology Corp., a
Missouri corporation; (g) LBP Partnership, a Missouri general partnership; (h)
myportraits.com, Inc., a Missouri corporation; (i) P&W/LBP Partnership, a
Missouri general partnership; (j) Ridgedale Prints Plus, Inc., a Minnesota
corporation; and (k) Image Source, Inc., a Missouri corporation. At anytime,
with the prior written consent of the Administrative Agent, the Company may
request that a Dormant Entity no longer be classified and defined as a Dormant
Entity if the Company causes such Dormant Entity to execute a joinder to the
Guaranty and

 

3

 

--------------------------------------------------------------------------------



Collateral Agreement, and execute or deliver, as appropriate, such other
documents, agreements, schedules, certificates, resolutions and opinions as the
Administrative Agent may reasonably request.”

 

 

4.2.

Sears Agreements.

The definition of “Sears Agreements” in Section 1.1 of the Credit Agreement is
deleted and replaced with the following:

 

“Sears Agreements means, collectively, (i) the License Agreement dated as of
January 1, 1999 by and between Sears, Roebuck and Co. and Consumer Programs
Incorporated, (ii) the License Agreement (Off Mall) dated as of January 1, 1999
by and between Sears, Roebuck and Co. and Consumer Programs Incorporated, (iii)
the License Agreement dated as of January 1, 1999 by and between Sears Roebuck
de Puerto Rico, Inc. and Consumer Programs Incorporated, (iv) the Development
and License Agreement dated as of January 31, 2001 by and between Sears, Roebuck
and Co. and Consumer Programs Incorporated, (v) the Sears License Agreement
dated as of January 1, 2003 by and between Sears, Roebuck and Co., Sears Canada
Inc. and CPI Corp., (vi) that certain Letter Agreement dated as of December 1,
2005 by and among Sears, Roebuck and Co., Sears Roebuck de Puerto Rico, CPI
Corp. and Consumer Programs Incorporated, (vii) the License Agreement dated as
of January 1, 2009 by and among Sears, Roebuck and Co., Consumer Programs
Incorporated and CPI Corp. (the “2009 Sears Agreement”), and (viii) all material
documents and material agreements executed in connection with any of the
foregoing from time to time (including, without limitation, any such document or
agreement that is cross-defaulted to or with any of the agreements listed in
clauses (i) through (vii) above) between or among the Company and/or any other
Loan Party and Sears, from time to time, as any of the foregoing may be amended,
modified, restated, or replaced from time to time. The parties hereto
acknowledge and agree that the 2009 Sears Agreement supercedes and replaces each
of the agreements identified in clauses (i), (ii) and (iv) of this definition.
The parties hereto acknowledge and agree that the agreements identified in
clauses (iii) and (vi) of this definition may be superceded and replaced with an
agreement in substantially the same form as the 2009 Sears Agreement in respect
to Sears’ Puerto Rican operations (the “Replacement Puerto Rican Sears
Agreement”) and the Replacement Puerto Rican Sears Agreement shall be a Sears
Agreement.”

 

 

4.3.

Second Amendment.

A new definition “Second Amendment” is added to the Credit Agreement as follows:

 

“Second Amendment means the Second Amendment to the Second Amended and Restated
Credit Agreement by and among the Company, the Administrative Agent and the
Required Lenders, dated as of December 10, 2008.”

 

 

4.4.

Replacement Puerto Rican Sears Agreement.

A new Section 10.16 is added to the Credit Agreement as follows:

 

“10.16. Replacement Puerto Rican Sears Agreement. Cause and ensure that the
Replacement Puerto Rican Sears Agreement be substantially identical in all
material respects to the 2009 Sears Agreement.”

 

 

4.5.

Liens.

 

4

 

--------------------------------------------------------------------------------



The “and” between Sections 11.2(h) and (i) of the Credit Agreement is deleted,
the “.”at the end of Section 11.2(i) of the Credit Agreement is deleted and
replaced with “; and”, and a new Section 11.2(j) is added to the Credit
Agreement as follows:

 

“(j) Liens in favor of Sears under the 2009 Sears Agreement and under the
Replacement Puerto Rican Sears Agreement, as such Liens are described in Article
XIV of the form of the 2009 Sears Agreement attached to the Second Amendment.”

 

 

4.6.

Restriction of Amendments to Certain Documents.

Section 11.11 of the Credit Agreement is deleted and replaced with the
following:

 

“11.11 Restriction of Amendments to Certain Documents. Not amend, otherwise
modify, restate, or waive any rights under, any of the Sears Agreements or the
Wal-Mart Agreements, if, in any case, such amendment, modification or waiver
could reasonably be expected to be adverse to the interests of the Lenders or be
materially adverse to the Company. Without limiting the foregoing, not amend,
otherwise modify, or restate any term or provision (including by adding any new
term or provision) of, or waive any rights under, Article XIV of the 2009 Sears
Agreement or the corresponding Article(s) or Section(s) of the Replacement
Puerto Rican Sears Agreement, as such terms and provisions are set forth in the
form of the 2009 Sears Agreement attached to the Second Amendment.”

 

 

4.7.

Defaults--Sears Agreements; Wal-Mart Agreements.

Section 13.1.10 of the Credit Agreement is deleted and replaced with the
following:

 

“13.1.10 Sears Agreements; Wal-Mart Agreements. Any material default or material
breach, or notice (written or oral) of any material default or material breach,
under any of the Sears Agreements; the occurrence of any “Extraordinary
Termination Event” (as such term is defined in the form of the 2009 Sears
Agreement attached to the Second Amendment or as such term is defined in the
Replacement Puerto Rican Sears Agreement) and the expiration of any applicable
cure period as provided in the 2009 Sears Agreement or the Replacement Puerto
Rican Sears Agreement, as applicable; the exercise by Sears of any of its rights
or remedies under Article XIV of the 2009 Sears Agreement or the corresponding
Article(s) or Section(s) of the Replacement Puerto Rican Sears Agreement; any
termination of any of the Sears Agreements (except for a termination of the
Sears Agreement in Canada not arising from a breach or default by the Company or
any other Loan Party of such agreement) or any notice (written or oral) of any
intent to terminate or not renew or extend any of the Sears Agreements (except
for a termination of the Sears Agreement in Canada not arising from a breach or
default by the Company or any other Loan Party of such agreement or by being
superceded by the express terms of another Sears Agreement); or any of the Sears
Agreements (except for an expiration of the Sears Agreement in Canada in
accordance with its terms not arising from a breach or default by the Company or
any other Loan Party of such agreement or by being superceded by the express
terms of another Sears Agreement) shall cease to be in full force and effect
whether by their terms or due to an early termination. Any material default or
material breach, or notice (written or oral) of any material default or material
breach, under any of the Wal-Mart Agreements (other than the UK Wal-Mart
Agreement (as such term is defined the defined term Wal-Mart Agreements); any
termination of any of the Wal-Mart Agreements (other than the UK Wal-Mart
Agreement); any notice (written or oral) of any intent to terminate or not renew
or extend any of the Wal-Mart Agreements(other than the UK Wal-Mart Agreement);
or any of the Wal Mart Agreements (other than the UK Wal-

 

5

 

--------------------------------------------------------------------------------



Mart Agreement) shall cease to be in full force and effect whether by their
terms or due to an early termination.”

 

5.

Representations and Warranties of Company.

Company hereby represents and warrants to Administrative Agent and the Lenders
as of the date hereof that (i) Company’s execution of this Agreement has been
duly authorized by all requisite action of Company, (ii) no consents are
necessary from any third parties for Company’s execution, delivery or
performance of this Agreement, (iii) this Agreement, the Credit Agreement, and
each of the other Loan Documents, constitute the legal, valid and binding
obligations of Company enforceable against Company in accordance with their
terms, except to the extent that the enforceability thereof against Company may
be limited by bankruptcy, insolvency or other laws affecting the enforceability
of creditors rights generally or by equity principles of general application,
(iv) except as set forth on Exhibit D to this Agreement, all of the
representations and warranties contained in Section 9 of the Credit Agreement
are true and correct with the same force and effect as if made on and as of the
date of this Agreement except to the extent such representations and warranties
expressly by their terms relate only to an earlier date, (v) after giving effect
to this Agreement, there is no Unmatured Event of Default or Event of Default,
and (vi) since February 3, 2008, there has been no event or occurrence that
would reasonably be likely to give rise to a Material Adverse Effect. Company
hereby further represents and warrants that it has disclosed to Administrative
Agent and the Lenders all material facts and circumstances relating to the Loan
Parties’ business, assets, liabilities, properties, condition (financial or
otherwise), results of operations or prospects of the Loan Parties and their
customers.

 

6.

Effect of Amendment.

The execution, delivery and effectiveness of this Agreement shall not operate as
a waiver of any right, power or remedy of Administrative Agent or any Lender
under the Credit Agreement or any of the other Loan Documents, nor constitute a
waiver of any provision of the Credit Agreement, any of the other Loan Documents
or any existing Unmatured Event of Default or Event of Default. Each reference
in the Credit Agreement to “the Agreement”, “hereunder”, “hereof”, “herein”, or
words of like import, shall be read as referring to the Credit Agreement as
amended by this Agreement.

 

7.

Reaffirmation; Waiver of Claims.

Company hereby acknowledges and confirms that as of the date hereof, (i) the
Credit Agreement and the other Loan Documents remain in full force and effect,
and (ii) Company has no defenses to its obligations under the Credit Agreement
and the other Loan Documents. As of the date hereof, the Company has no claim
against Administrative Agent or any Lender arising from or in connection with
the Credit Agreement, this Agreement, or the other Loan Documents and any and
all such claims are waived, released and discharged (the foregoing is not
intended to waive any manifest errors in the Administrative Agent’s or any
Lender’s records with respect to the Obligations).

 

8.

Governing Law.

This Agreement has been executed and delivered in Chicago, Illinois, and shall
be governed by and construed under the laws of the State of Illinois without
giving effect to choice or conflicts of law principles thereunder.

 

9.

Section Titles.

 

6

 

--------------------------------------------------------------------------------



The section titles in this Agreement are for convenience of reference only and
shall not be construed so as to modify any provisions of this Agreement.

 

10.

Counterparts; Facsimile Transmissions.

This Agreement may be executed in one or more counterparts and on separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures to this
Agreement may be given by facsimile or other electronic transmission, and such
signatures shall be fully binding on the party sending the same.

 

11.

Patriot Act Notice.  

Administrative Agent, each Lender and Bank of America (for itself and not on
behalf of any other party) hereby notifies each Company, each Guarantor, each
other Loan Party and each of their Subsidiaries that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56, signed into
law October 26, 2001 (the “Act”), it is required to obtain, verify and record
information that identifies each Company, each Guarantor, each other Loan Party
and each of their Subsidiaries, which information includes the name and address
of the Company, each Guarantor, each other Loan Party and each of their
Subsidiaries and other information that will allow Administrative Agent, such
Lender or Bank of America, as applicable, to identify the Company, each
Guarantor, each other Loan Party and each of their Subsidiaries in accordance
with the Act.

 

12.

Fees and Expenses.

Company shall promptly pay to Administrative Agent executing this Agreement all
fees, expenses and other amounts owing to Administrative Agent under the Credit
Agreement and the other Loan Documents upon demand, including, without
limitation, all reasonable fees, costs and expenses incurred by Administrative
Agent in connection with the preparation, negotiation, execution, and delivery
of this Agreement.

 

13.

Incorporation By Reference.

Administrative Agent, Lenders and Company hereby agree that all of the terms of
the Loan Documents are incorporated in and made a part of this Agreement by this
reference. Administrative Agent, Lenders and Company hereby agree that this
Agreement is a “Loan Document.”

 

14.

Statutory Notice - Insurance.

 

The following notice is given pursuant to Section 10 of the Collateral
Protection Act set forth in Chapter 815 Section 180/1 of the Illinois Compiled
Statutes (1996); nothing contained in such notice shall be deemed to limit or
modify the terms of the Loan Documents:

 

UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS. THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL. YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED

 

7

 

--------------------------------------------------------------------------------



INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE PURCHASE INSURANCE FOR THE
COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING
THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE
ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON
YOUR OWN.

 

15.

Statutory Notice - Oral Commitments.

Nothing contained in the following notice shall be deemed to limit or modify the
terms of the Loan Documents:

 

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE. TO PROTECT YOU (BORROWER) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

 

Company acknowledges that there are no other agreements between Administrative
Agent, Lenders, and Company, oral or written, concerning the subject matter of
the Loan Documents, and that all prior agreements concerning the same subject
matter, including any proposal or commitment letter, are merged into the Loan
Documents and thereby extinguished.

 

{remainder of page intentionally left blank; signature pages follow}

 

8

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 

CPI CORP., a Delaware corporation

 

By:_____________________________________

Name: Dale E. Heins

Title: Senior Vice President, Finance,

 

Chief Financial Officer

 

 

BANK OF AMERICA, N.A. (as successor to LaSalle Bank National Association),

as Administrative Agent

 

By:_____________________________________

Name:___________________________________

Title:____________________________________

 

 

BANK OF AMERICA, N.A.

(as successor to LaSalle Bank National Association), as a Lender and as Issuing
Lender

 

By:_____________________________________

Name: Margaret C. Dierkes

Title: Vice President

 

 

Signature page to Second Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------



________________________________, as Lender

 

By:_____________________________________

Name:___________________________________

Title:____________________________________

 

 

Signature page to Second Amendment to Second Amended and Restated Credit
Agreement

 

 